     Case 8:17-bk-10706-ES      Doc 232 Filed 12/01/17 Entered 12/01/17 14:58:25                 Desc
                                  Main Document Page 1 of 3


1     GARY E. KLAUSNER (SBN 69077)
      KRIKOR J. MESHEFEJIAN (SBN 255030)
2     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                      FILED & ENTERED
3     10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
4     Telephone: (310) 229-1234; Facsimile: (310) 229-1244                  DEC 01 2017
      Email: gek@lnbyb.com; kjm@lnbyb.com
5                                                                      CLERK U.S. BANKRUPTCY COURT
      TOM LALLAS (SBN 66512)                                           Central District of California
6     MARK D. HURWITZ (SBN 151159)
                                                                       BY nbolte     DEPUTY CLERK


7     LEVY, SMALL & LALLAS
      A Partnership Including Professional Corporations
8     815 Moraga Drive
      Los Angeles, California 90049-1633
9     Telephone: (310) 471-3000; Facsimile: (310 471-7990
      Email: tlallas@lsl-la.com; mhurwitz@lsl-la.com
10

11    Attorneys for Creditors Barry Beitler; Cannae Financial, LLC;
      AFG Investment Fund 7, LLC; BAB 8 LLC; Beitler & Associates, Inc. dba
12    Beitler Commercial Realty Services; Steward Financial LLC; and Betsy Boyd

13                           UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
14                                  SANTA ANA DIVISION
15
      In re:                                      Case No. 8:17-bk-10706-SC
16
      JOHN JEAN BRAL
17                                                Chapter 11
                           Debtor and Debtor-
18                         in-Possession.         ORDER APPROVING STIPULATION
19                                                BETWEEN JOHN JEAN BRAL, DEBTOR,
                                                  BEITLER CREDITORS AND BETSY
20                                                BOYD REGARDING: (1) BRIEFING AND
                                                  HEARING SCHEDULE FOR
21                                                DISCLOSURE STATEMENT
                                                  DESCRIBING DEBTOR’S CHAPTER 11
22
                                                  PLAN AND OBJECTIONS TO BEITLER
23                                                CREDITORS’ AND BOYD'S CLAIMS;
                                                  AND (2) EXTENSION OF EXCLUSIVITY
24                                                PERIOD

25

26
27
28


                                                   1
     Case 8:17-bk-10706-ES         Doc 232 Filed 12/01/17 Entered 12/01/17 14:58:25               Desc
                                     Main Document Page 2 of 3


1            The Court, having read and considered that certain Stipulation Between John Jean Bral,

2     Debtor, Beitler Creditors And Betsy Boyd Regarding: (1) Briefing And Hearing Schedule For

3     Disclosure Statement Describing Debtor’s Chapter 11 Plan And Objections To Beitler Creditors’

4     And Boyd’s Claims; And (2) Extension Of Exclusivity Period (the “Stipulation”)1, with good

5     cause appearing, orders as follows:

6            1.       The Stipulation is approved.

7            2.       The deadline for the Beitler Creditors and Boyd to respond to the Debtor's request

8     for production of documents is hereby extended to and including December 6, 2017.

9            3.       The deadline for the Beitler Creditors and Boyd to file objections to the Disclosure

10    Statement shall be extended to and including December 20, 2017.

11           4.       The deadline for the Debtor to reply to the Beitler Creditors’ and Boyd’s

12    objections to the Disclosure Statement shall be January 4, 2018.

13           5.       The hearing on the Disclosure Statement shall be continued to January 25, 2018,

14    at 11:00 a.m.

15           6.       The Debtor’s exclusivity period to obtain acceptance of his Chapter 11 Plan shall

16    be extended to and including the date set by the Court for the hearing on the Disclosure

17    Statement, as provided for herein.

18           7.       The deadline for the Beitler Creditors and Boyd to oppose the Claim Objections is

19    extended to and including December 28, 2017.

20           8.       The deadline for the Debtor to reply to any opposition to the Claim Objections

21    shall be January 4, 2018.

22           9.       The hearing on the Claim Objections shall be continued to January 25, 2018, at

23    11:00 a.m.

24    ///

25    ///

26    ///
27
      1
        Capitalized terms not otherwise defined in this Order have the same meaning ascribed to such
28    terms in the Stipulation.


                                                       2
     Case 8:17-bk-10706-ES         Doc 232 Filed 12/01/17 Entered 12/01/17 14:58:25              Desc
                                     Main Document Page 3 of 3


1            10.     For the avoidance of doubt, the Motion to Strike shall not be impacted in any

2     manner by the Stipulation or this Order and the hearing presently scheduled on said Motion to

3     Strike for December 14, 2017 is not being continued pursuant to the Stipulation or this Order.

4            IT IS SO ORDERED.

5                                                   ###

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24        Date: December 1, 2017

25

26
27
28


                                                      3
